IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JOSEPH MILLS, AN INDIVIDUA; AND                       No., 84523
                 PEGGY MILLS, AN INDIVIDUAL,
                                    Appellants,                               FOR L
                               vs.
                 SUPERIOR TRAFFIC SERVICES                                    OCT 2      2022
                 CORP.,                                                      aiita 11 A. BROM
                                                                               OF UPR ,M C
                                    Respondent.
                                                                                EPUTY CA.EP.7-

                            ORDER DISMISSING APPEAL AS ABANDONED

                            After the settlement judge reported that the parties had agreed
                 to a settlement, this court entered an order directing appellants to file a
                 stipulation or motion to dismiss this appeal or otherwise inform this court
                 of the status of this appeal within 30 days. To date, appellants have not
                 responded to our order or otherwise communicated with this court.
                 Accordingly, cause appearing, we dismiss this appeal as abandoned.
                             It is so ORDERED.


                                                           CLERK OF THE SUPREME COURT
                                                           ELIZABETH A. BROWN

                                                           BY:


                 cc:   Hon. Joseph Hardy, Jr., District Judge
                       John Walter Boyer, Settlement Judge
                       Clear Counsel Law Group
                       Springel & Fink, LLP
                       Lemons, Grundy & Eisenberg
                       Eighth District Court Clerk



 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 1.11- 1947